           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CENTENNIAL BANK,
Guardian of the Estate of Mary
Moore Stiny                                                PLAINTIFF

v.                         No. 3:17-cv-226-DPM

RENA WOOD                                               DEFENDANT

IN THE MATTER OF THE
GUARDIANSHIP OF MARY MOORE
STINY, an incapacitated person

                           No. 3:17-cv-227-DPM

                               ORDER
     1. These cases are consolidated under the 3:17-cv-226-DPM
number, but there are issues in each, and some of the papers were filed
only in 3:17-cv-227-DPM. The Court directs the Clerk to file this Order
in both cases. The Court regrets that the press of other business has
delayed addressing the pending matters.
     2. No one has objected to Wood's request that Joyce Roberts be
substituted for Helen Robins as guardian of Mrs. Stiny' s person. NQ 301
at 2. The Court is familiar with Roberts from the hearing on caregiver
claims. She is appointed to serve in this important role. Robins is
discharged with the Court's thanks.
     3. Beverly Moore's request for a further payment for caregiver
services, NQ 299, is denied. She has not responded to the Court's request
for additional documentation. NQ 300 at 2. The Court ordered payment
based on all existing records in November 2018. NQ 209. That decision
stands.
     4. On co-trustee fees. The Court directs Bank of America to pay
Wood $9,000 (for April, May, and June) from account No. xxxxx-5307.
The Court further directs Bank of America to pay Wood $3,000 on the
first of each month, starting in July 2019, from account No. xxxxx-5307,
until further Order of the Court. As it has said before, the Court will
revisit the amount once a co-trustee is in place and most loose ends
have been tied up.
     5. On reimbursement of Wood's trust-related-litigation attorney's
fees. The Court authorized them in principle. NQ 294 at 4. Wood has
submitted some bills, which the Court appreciates. There are three
loose ends. First, the Court requests Wood to confirm that no Trust
funds paid these bills originally. NQ 294 at 5 at *. Second, please also
supplement on Larry McCredy's bill:         there's no itemization for
approximately $1,300 of the $5,220 total. See NQ 301 at 12-13. The $225
hourly rate is reasonable. Third, please clarify on Coleman Taylor's
bills. He testified at trial in detail about his work; no itemization is
needed. The $225 hourly rate is reasonable. But the Court is unclear



                                   -2-
about the total requested for reimbursement.         Please explain with
reference to NQ 301 at 14-15.
     6. The Court directs Centennial Bank (as the temporary and
limited purpose trustee of the Elijah and Mary Stiny Trust dated June
6, 2000, and as guardian of Mrs. Stiny' s estate) to dismiss with prejudice
the complaint filed at the Court's direction in the Lawrence County
Circuit Court against The First National Bank of Lawrence County
a/k/ a First National Bank of Lawrence County in case No. CV-2018-
104. The Court understands Centennial Bank's hesitation in acting,
given the Court's intention to appoint a successor co-trustee for the
Survivor's Trust and a successor guardian.           But, the Judgment,
NQ 295, answered all the merits questions about Wood's actions

involving Mrs. Stiny' s First National Bank of Lawrence County
accounts. Resolution of the stayed case, which preserved potential
related claims against the First National Bank of Lawrence County,
does not have to wait on a successor co-trustee or a successor guardian
of the estate. When it files notice with this Court of dismissal with
prejudice of Lawrence County Circuit Court case No. CV-2018-104,
Centennial Bank shall be discharged as a temporary and limited
purpose trustee.    If it has not already submitted a bill for related
attorney's fees and expenses, Centennial Bank should do so. Notice of
dismissal and bill due by 14 June 2019. First National Bank of Lawrence



                                   -3-
County's motion to intervene and pursue the dismissal, NQ 45 in case
No. 3:17-cv-227-DPM, is denied without prejudice as moot.
     7. Wood's mostly unopposed motion to appoint a successor co-
trustee of the Survivor's Trust, NQ 301, is granted as modified. The
Court has no doubt that Mr. Lilly could and would do the job well. All
material things considered, though, it would be better to have a co-
trustee who has not been an advocate for one of the parties. The Court
is familiar with Brant Perkins' s character, ability, and experience. He
would do very well. The Court directs Wood to contact him, confirm
his willingness to serve, and solicit a proposal about what he would
charge. Centennial and Wood should also confer about the issue of
bond and whether the Court (based on the Trust documents, the
circumstances, and the governing law) must require one. Report from
Wood on all the co-trustee issues due by 14 June 2019.
     8. As indicated before, it makes good sense for the successor co-
trustee to also serve as guardian of Mrs. Stiny's estate. Centennial
should therefore prepare for the hand off of records and related
material. The Court also requests Centennial to prepare a contact list
with information about all the Trust remainder beneficiaries. It also
makes good sense to consider appointing the successor co-trustee as
trustee of the Exemption Trusts.        The remainder beneficiaries are
probably entitled to notice, and an opportunity to be heard, before the
Court acts. On that note, Wood owes the Court a follow-up report from

                                  -4-
Smith about implementation of the Exemption Trusts. NQ 294 at 7. An
update on amended tax returns, ibid., would be informative, too.
        9. The Court appreciates Wood's update about the apartments
and funds held by Linder & Associates. The Court notes that the
management company had approximately $350,000 of net rent on hand
in February 2019. NQ 301 at 2. The Court directs Wood and Linder &
Associates to deposit all funds in excess of $100,000 in Bank of America
account No. xxxxx-5307. Notice of deposit due from Wood by 14 June
2019.
        10. The Court appreciates the parties' joint report, NQ 302. The
Court agrees that replacing the roof, and doing some related repairs, on
the house at 502 Old Pocahontas Road in Walnut Ridge is prudent. The
$8,459.73 total cost is reasonable. Centennial should proceed, paying
for the work out of the guardianship account.           The Court also
authorizes Wood to open a new Chase account for rent proceeds, as co-
trustee of the Survivor's Trust. That, too, is a prudent step in the
circumstances. Has Linder & Associates changed its name to Tennen
& Associates? The Court directs that the house repairs, and the account

change, be made as soon as practicable.

                               *     *    *
        Helen Robins is relieved as guardian of Mrs. Stiny' s person and
Joyce Roberts is appointed in her place. Beverly Moore's request for
another caregiver payment, NQ 299, is denied. Co-trustee's fees to Rena

                                    -5-
Wood directed now (for April, May, and June) from the Bank of
America account and on the first of each month starting 1 July 2019.
Further information from Wood-on trust-related fees, Exemption
Trusts    implementation,      tax     returns,     and    rent   proceeds
deposit-requested by 14 June 2019. Centennial is directed to dismiss
the state case against the First National Bank of Lawrence County with
prejudice, and provide notice to the Court, by 14 June 2019. Centennial
must also prepare for its discharge as guardian of Mrs. Stiny' s estate, as
specified. Motion to appoint co-trustee, NQ 301, granted as modified
and with directions for details on Perkins's fee and bond by 14 June
2019. Motion to intervene in case No. 3:17-cv-227-DPM, NQ 45, denied
without prejudice as moot.      Roof replacement and related repairs
approved and authorized.       New Chase account for rent payments
approved and authorized. Joint report, NQ 302, addressed.
     So Ordered.

                                                          ,
                                           D.P. Marshall Jr.
                                           United States District Judge




                                     -6-
